t c summary opinion united_states tax_court alcmene and peter haloftis petitioners v commissioner of internal revenue respondent docket no 5925-00s filed date alcmene and peter haloftis pro sese richard a stone for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure the issues for decision are whether petitioners are entitled to a student_loan_interest_deduction and whether petitioners are subject_to the alternative_minimum_tax at the time the petition was filed petitioners lived in boyds maryland petitioners are husband and wife alcmene haloftis ms haloftis is a chemical engineer with the u s department of labor office of general industry compliance she holds a bachelor of science degree in chemical engineering from the university of maryland college park anda master of science degree in environmental engineering from george washington university at the time of trial ms haloftis had worked for the department of labor for approximately years including the year in issue mr haloftis an electrical engineer worked for ma bioservices inc in rockville maryland during the year in issue in petitioners paid dollar_figure in student_loan interest to the student_loan marketing association the underlying student_loan was incurred for petitioners’ continued education the parties do not dispute the nature of this loan or the amount of interest_paid during in their timely filed joint federal_income_tax return petitioners claimed on their schedule a itemized_deductions a deduction of dollar_figure for student_loan interest_paid during petitioners did not file form_6251 alternative minimum tax----individuals with their federal_income_tax return in a notice_of_deficiency respondent determined that petitioners were not entitled to the student_loan_interest_deduction because they were not eligible for the deduction under sec_221 respondent further determined that petitioners were subject_to the alternative_minimum_tax for a deduction is allowed on interest_paid by a taxpayer on any qualified_education_loan in the year paid sec_221 a qualified_education_loan means any indebtedness incurred to pay gualified higher education expenses which are incurred by the taxpayer or the taxpayer’s spouse paid_or_incurred within a reasonable period of time before or after the indebtedness was incurred and attributable to education during a period the recipient was an eligible_student sec_221 married taxpayers must file joint returns in order to qualify for the deduction sec_221 the maximum deduction allowed for tax_year was dollar_figure sec_221 b for a moderate-income taxpayer the deduction for gualified education loan interest is phased out according to the taxpayer’s modified_adjusted_gross_income modified agi sec_221 the phaseout begins at a modified agi level of over dollar_figure for joint_return filers sec_221 b ii the deduction is completely phased out at a modified agi level of dollar_figure for joint_return filers sec_221 b b petitioners contend that respondent improperly disallowed their education loan interest_deduction because the irs treated the interest as a new loan and not a loan in the repayment stage we are unsure why petitioners make a distinction between a new loan and a loan in repayment stage but the distinction 1s irrelevant the limitations of sec_221 entitled maximum deduction apply to all education loan interest deductions so long as the education loan is qualified and with respect to the first months of repayment sec_221 respondent does not contest that the loan payments were within the 60-month period petitioners’ next argument is that they are not subject_to any limitation on the education loan interest_deduction because line of schedule a states that if line is over dollar_figure your deduction is not limited petitioners are misguided in this assertion line refers to the itemized_deduction phaseout amount’ and has no bearing on petitioners’ entitlement to the education loan interest_deduction sec_1 sec_68 establishes an overall_limitation_on_itemized_deductions for the phaseout begins at adjusted_gross_income of dollar_figure for joint_return filers petitioners correctly assert and respondent does not contest that petitioners are not subject_to the sec_68 limitation on itemized_deductions b sets the deduction limit specifically on qualified_education_loan interest_paid in at dollar_figure therefore assuming all other requirements of sec_221 are met for petitioners’ student_loan interest of dollar_figure they would be entitled to deduct only dollar_figure as their education loan interest_deduction sec_221 respondent contends that petitioners are not entitled to the deduction because their modified agi exceeds the phaseout amount of sec_221 we agree for tax_year petitioners reported an adjusted_gross_income of dollar_figure petitioners’ modified agi equals the adjusted_gross_income determined without regard to the deduction for the education loan interest sec_221 c for tax_year petitioners’ modified agi was dollar_figure because petitioners’ modified agi for is more than dollar_figure we hold that interest_paid on petitioners’ qualified_education_loan is not deductible under sec_221 respondent is sustained on this issue sec_55 imposes an alternative_minimum_tax on noncorporate taxpayers equal to the excess of the tentative_minimum_tax over the regular_tax the alternative minimum dollar_figure adjusted_gross_income plus dollar_figure student_loan interest dollar_figure for petitioners the term regular_tax means the regular_tax_liability for the taxable_year as defined in sec continued tax is the amount in excess of and in addition to any regular_tax owed the tentative_minimum_tax for noncorporate taxpayers is equal to percent of so much of the taxable_excess as does not exceed dollar_figure sec_55 a i the taxable_excess is that amount by which the alternative_minimum_taxable_income amti exceeds the exemption_amount sec_55 a xthe exemption_amount for married couples filing a joint_return is dollar_figure sec_55 a amti equals the taxpayer’s taxable_income for the year determined with the adjustments provided in sec_56 and increased by the amount of tax preference items described in sec_57 sec_55 in calculating amti no deduction is allowed for state_and_local_income_taxes paid and miscellaneous_itemized_deductions sec_56 a also no deduction for personal exemptions under sec_151 is allowed sec_56 eb petitioners did not file form_6251 with their return in computing petitioners’ amti for the year in issue respondent disallowed petitioners’ deductions for taxes paid and for job expenses and other miscellaneous_itemized_deductions we have reviewed respondent’s computations of the alternative_minimum_tax continued b sec_55 and find that they comport with the provisions of sec_55 and sec_56 the following computation shows the proper amount of alternative_minimum_tax i individual_income_tax_return - form_1040 adjusted_gross_income form_1040 line sec_33 dollar_figure less itemized_deductions schedule a -43 dollar_figure balance form_1040 line dollar_figure less exemptions form_1040 line --10 dollar_figure taxable_income form_1040 line dollar_figure tax secs l a c dollar_figure regular_tax sec_26 a c dollar_figure ‘this amount reflects the disallowance of petitioners’ student_loan_interest_deduction as discussed above dollar_figure petitioners’ reported agi plus dollar_figure student_loan interest dollar_figure ii itemized expenses -- schedule a taxes paid line dollar_figure interest_paid line dollar_figure charitable_contributions line dollar_figure miscellaneous_itemized_deductions unreimbursed employee_expenses line dollar_figure total itemized_deductions dollar_figure tii alternative_minimum_taxable_income taxable_income form_1040 line dollar_figure adjustments taxes dollar_figure miscellaneous_itemized_deductions unreimbursed employee_expenses dollar_figure exemptions dollar_figure refund of taxes -dollar_figure balance dollar_figure plus items of tax preference alternative_minimum_taxable_income dollar_figure iv alternative_minimum_tax alternative_minimum_taxable_income dollar_figure less exemption_amount -dollar_figure taxable_excess dollar_figure times applicable amt rate x tentative_minimum_tax dollar_figure less regular_tax_alternative_minimum_tax -7 dollar_figure dollar_figure petitioners’ taxable_income for was dollar_figure the amount reported on line of form_1040 as relevant herein the adjustments provided in sec_56 include the disallowance of the following miscellaneous_itemized_deductions as defined in sec_67 taxes described in paragraph or of sec_164 and personal exemptions defined in sec_151 sec_56 a and eb any amount refunded by way of taxes paid that is includable in computing adjusted_gross_income is not subject_to disallowance see sec_56 a after we take into account the foregoing adjustments petitioners’ amti for equals dollar_figure amti exceeds the applicable exemption_amount of dollar_figure by dollar_figure see sec_55 c petitioners’ tentative_minimum_tax is therefore percent of the excess or dollar_figure see sec_55 b a because petitioners’ tentative_minimum_tax exceeds the regular_tax of dollar_figure petitioners are liable for the alternative_minimum_tax in the amount of the excess ée dollar_figure less dollar_figure or dollar_figure see sec_55 in view of the foregoing we hold that petitioners are liable for the alternative_minimum_tax respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
